DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application
This office Action is in response to Applicant's Application filled on 12/17/2020. Claims 1-11, 14-17 and 20-24 are pending for this examination. 

Oath/Declaration
The oath or declaration filed on 04/08/2020 is acceptable.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/30/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Election/Restrictions
Applicant’s election, with traverse, of group I, Species I: claims 1-11, 14-17 and 20-24, in the “Response to Election / Restriction Filed” filed on 12/17/2020 is acknowledged. 
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non- patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Furthermore, the species require separate classification searches (i.e. H01l29/785, H01L29/41791, H01L 29/0669, H01L29/0665, H01L27/0924, H01L 27/10879, H01L 27/10879, H01L2924/13067) such as there are mutually exclusive features and these mutually exclusive features are categorized in the separate classes. Additionally, the species require different text searches.

The features of Claim 8 does not read on elected species I (Figure 1) such as “wherein the at least one source has at least two regions, a first region having a first width wider than a width of the at least one gate and a second region having a second width narrower than the width of the at least one gate”.  Thus claim 8 is withdrawn.

The features of Claim 9 does not read on elected species I (Figure 1) such as “wherein the at least one drain has at least two regions, a first region having a first width 

The features of Claim 14 does not read on elected species I (Figure 1) such as “at least one additional source region comprising the first doped semiconductor material; at least one additional drain region comprising the second doped semiconductor material; and at least one additional gate formed between the at least one additional source region and the at least one additional drain region, the at least one gate forming part of a first logic cell and the at one additional gate forming part of a second logic cell”.  Thus claim 14 is withdrawn.

Claims 15-16 are depends on independent claims 14.Thus, claims 15-16 will not be considered for examination.

The requirement is still deemed proper and is therefore made FINAL.
Claims 1-2, 5-7, 10-11, 17 and 20-24  will be considered for examination and claims 8-9 and 14-16 will be considered withdrawn from consideration

Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 5-7, 10-11, 17 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thompson et al (US 2019/0393350 A1; hereafter Thompson).


    PNG
    media_image1.png
    377
    591
    media_image1.png
    Greyscale

Regarding claim 1, Thompson discloses an integrated circuit (Fig 1, Para [0031-0036]), comprising:
a semiconductor substrate (Fig 1, Para [0031-0036], substrate 110); at least one source region (Fig 1, Para [0031-0036], source 116) comprising a first doped semiconductor 
 
Regarding claim 2, Thompson discloses the integrated circuit of claim 1, Thompson further discloses wherein the nanosheet comprises a two-dimensional material (Para [0014-0019]).

Regarding claim 5, Thompson discloses the integrated circuit of claim 1, Thompson further discloses wherein the at least one source region (16) is raised above a surface of the semiconductor substrate (110).  

Regarding claim 6, Thompson discloses the integrated circuit of any of claim 1, Thompson further discloses wherein the at least one drain region (116) is raised above a surface of the semiconductor substrate (110).  

Regarding claim 7, Thompson discloses the integrated circuit of claim 1, Thompson further discloses wherein the at least one gate (130) is raised above a surface of the semiconductor substrate (110).  

Regarding claim 10, Thompson discloses the integrated circuit of claim 1, Thompson further discloses wherein the nanosheet (118) includes at least one corner under the at least one gate (130).  

Regarding claim 11, Thompson discloses the integrated circuit of claim 10, Thompson further discloses wherein the at least one corner is formed by a narrowing of at least one dimension of the nanosheet (118) under the at least one gate (130).  
 

Regarding claim 17, Thompson discloses the integrated circuit of claim 1, Thompson further discloses wherein a first height of the first region of the nanosheet (118b) differs from a second height of the second region of the nanosheet (118a).

Regarding claim 24, Thompson discloses a semiconductor device (Fig 1) comprising:
 a substrate (Fig 1, Para [0031-0036], substrate 110); one or more source regions ( Fig 1, Para [0031-0036], source 116); one or more drain regions ( Fig 1, Para [0031-0036], drain 116); one or more gates (130); and at least one nanosheet ( Fig 1, Para [0031-0036], nanowire 118 construed as nanosheet) formed between the substrate (110) and 

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (US 2019/0393350 A1; hereafter Thompson) as applied claims above and further in view of Synder et al ( US 2020/0295002 A1; hereafter Synder). 

Regarding claim 3, Thompson discloses the integrated circuit of claim 1, But, Thompson does not disclose explicitly wherein the at least one gate comprises a plurality of gates, and the at least one source region is shared between the plurality of gates.  
In a similar field of endeavor, Synder discloses wherein the at least one gate comprises a plurality of gates (Fig 1, gates 119a/119b), and the at least one source region (Fig 1, source 123b) is shared between the plurality of gates (119a/119b).  

Since Thompson and Synder are both from the similar field of endeavor, and finfet device with multiple source/ drain regions, the purpose disclosed by Synder would have been recognized in the pertinent art of Thompson. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Thompson in light of Synder teaching “wherein the at least one gate comprises a plurality of gates (Fig 1, gates 119a/119b), and the at least one source region (Fig 1, source 123b) is shared between the plurality of gates (119a/119b)” for further advantage such as multi-channel finfet device with improved driving current.

Regarding claim 4, Thompson discloses the integrated circuit of claim 1, But, Thompson does not disclose explicitly wherein the at least one gate comprises a plurality of gates, and the at least one drain region is shared between the plurality of gates.

In a similar field of endeavor, Synder discloses wherein the at least one gate comprises a plurality of gates (Fig 1, gates 119a/119b), and the at least one drain region (125b) is shared between the plurality of gates (Fig 1, gates 119a/119b).
  
Since Thompson and Synder are both from the similar field of endeavor, and finfet device with multiple source/ drain regions, the purpose disclosed by Synder would have been recognized in the pertinent art of Thompson. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Thompson in light of Synder teaching “wherein the at least one gate comprises a plurality of gates (Fig 1, gates 119a/119b), and the at least one drain region (125b) is shared between the plurality of gates (Fig 1, gates 119a/119b)” for further advantage such as multi-channel finfet device with improved driving current.

Claim 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (US 2019/0393350 A1; hereafter Thompson) in view of  Mukaerjee et al (US  2016/0204263 A1; hereafter Mukaerjee).

Regarding claim 20, Thompson discloses a fin field-effect transistor, comprising: 
a semiconductor substrate (Fig 1, Para [0031-0036], substrate 110); at least one source region (Fig 1, Para [0031-0036], source 116) comprising semiconductor material doped to form an n-type region ( Para [ 0066]), the at least one source region (Fig 1, Para [0031-0036],  source116) having a height greater than a height of the semiconductor substrate (110); 6Application No.: 16/558,010 Attorney Docket No.: 09575.0091-00000 at least one drain region (Fig 1, Para [0031-0036],  drain 116) comprises semiconductor material doped to form a p- type region ( Para [ 0066]), the at least one drain region (116) having a height greater than the height of the semiconductor substrate (110); at least one gate formed (Fig 1, Para [0031-0036],  gate 130) between the at least one source region (116) and the at least one drain region 
But, Thompson does not disclose explicitly a nanosheet between the semiconductor substrate and the at least one source region, and between the semiconductor substrate and the at least one drain region.

In a similar field of endeavor, Mukaerjee discloses a nanosheet (Fig 7, Para [0021-0030], element 205b/205c) between the semiconductor substrate (Fig 7, Para [0021-0030],  substrate 202) and the at least one source region (Fig 7, Para [0021-0030], source 214), and between the semiconductor substrate (202) and the at least one drain region (Fig 7, Para [0021-0030], drain 216).

Since Thompson and Mukaerjee are both from the similar field of endeavor, and using high-k material hafnium oxide or zirconium oxide, the purpose disclosed by Mukaerjee would have been recognized in the pertinent art of Thompson. Therefore it in the art before the effective filing date of the invention to modify Thompson in light of Mukaerjee teaching “a nanosheet (Fig 7, Para [0021-0030], element 205b/205c) between the semiconductor substrate (Fig 7, Para [0021-0030],  substrate 202) and the at least one source region (Fig 7, Para [0021-0030], source 214), and between the semiconductor substrate (202) and the at least one drain region (Fig 7, Para [0021-0030], drain 216)” for further advantage such as to improve drive current and enhance device performance.

Regarding claim 21, Thompson and Mukaerjee discloses the integrated circuit of claim 1, Thompson  further discloses wherein: a first spacer (left spacer 134, Para [0032]) separates the at least one source region from the at least one gate (Para [0032], gate 130); and the nanosheet (118) runs under the first spacer (134). 
 
Regarding claim 22, Thompson and Mukaerjee discloses the integrated circuit of claim 21, Thompson  further discloses wherein: a second spacer (right spacer 134, Para [0032]) separates the at least one drain region (116) from the at least one gate (130); and the nanosheet (118) runs under the second spacer (right spacer 134, Para [0032]).  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (US 2019/0393350 A1; hereafter Thompson) in view of  Mukaerjee et al (US  2016/0204263 A1; hereafter Mukaerjee) as applied claims above and further in view of De Micheli et al ( US 2013/0313524 A1; hereafter De Micheli). 

Regarding claim 23, Thompson and Mukaerjee discloses the integrated circuit of claim 22, wherein: the first spacer and the second spacer comprise a silicon nitride wall (Para [0032, 0064]).
But, Thompson and Mukaerjee does not disclose explicitly the nanosheet comprises at least one of graphene or molybdenum disulfide. 
 In a similar field of endeavor, De Micheli discloses the nanosheet comprises at least one of graphene (claim 23, graphene nanowire).

Since Thompson, Mukaerjee and De Micheli are both from the similar field of endeavor, and discloses graphene nanowire, the purpose disclosed by De Micheli would have been recognized in the pertinent art of Thompson, Mukaerjee. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Thompson and Mukaerjee in light of De Micheli teaching “the nanosheet comprises at least one of graphene (claim 23, graphene nanowire)” for further advantage such as enhance device performance.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898